Case 2:21-cv-00102-JES-MRM Document 16 Filed 07/27/21 Page 1 of 2 PageID 90



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ANTONIO ZAMORA,

            Plaintiff,

v.                                 Case No:     2:21-cv-102-JES-MRM

SENIOR CARE RESIDENCES
SAPPHIRE LAKES AT NAPLES,
LLC.,

            Defendant.


                            OPINION AND ORDER

       This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #14), filed

July   9,   2021,   recommending   that   the   Joint   Motion   to   Approve

Settlement and Joint Stipulation of Dismissal With Prejudice (Doc.

#11) be denied without prejudice, and the parties be ordered to

elect one of two options by a deadline.         The two options presented

were to: (1) file an amended joint motion to approve a settlement

agreement that adequately addresses the issues identified by the

Report and Recommendation and to file a fully executed settlement

agreement that is binding on relevant parties if approved; or (2)

file an Answer so the case may proceed with scheduling.               On July

26, 2021, the parties filed an Amended Joint Motion to Approve

Settlement and Joint Stipulation of Dismissal With Prejudice (Doc.

#15) clearly electing the first option.         No objections were filed.
Case 2:21-cv-00102-JES-MRM Document 16 Filed 07/27/21 Page 2 of 2 PageID 91



     Accordingly, it is now

     ORDERED:

     1.    The Report and Recommendation (Doc. #14) is DENIED as

moot.

     2.    The parties' Joint Motion to Approve Settlement and

Joint Stipulation of Dismissal With Prejudice (Doc. #11) is DENIED

as moot.

     3.    The parties’ Amended Joint Motion to Approve Settlement

and Joint Stipulation of Dismissal With Prejudice (Doc. #15) is

referred to the Magistrate Judge.

     DONE and ORDERED at Fort Myers, Florida, this             27th    day

of July 2021.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                  - 2 -
